—Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered June 28, 1994, convicting him of criminal possession of stolen property in the third degree, unauthorized use of a vehicle in the second degree, and reckless driving, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*654Contrary to the defendant’s contentions, the trial court did not improvidently exercise its discretion in denying two of his challenges to prospective jurors for cause. " 'The determination as to whether a prospective juror can provide reasonable jury service in a given case is left largely to the discretion of the trial court, which can question and observe the prospective juror during voir dire’ ” (People v Toval, 216 AD2d 500, 501; People v Campbell, 216 AD2d 482; People v Pagan, 191 AD2d 651, 652; see also, People v Holder, 204 AD2d 482). The record reveals that neither prospective juror possessed a state of mind which would have precluded the defendant from receiving a fair trial (see, CPL 270.20).
We have considered the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.